
	

113 HR 1398 IH: Advancing Offshore Wind Production Act
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1398
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Mr. Wittman (for
			 himself and Mr. Hastings of
			 Washington) introduced the following bill; which was referred to
			 the Committee on Natural
			 Resources
		
		A BILL
		To facilitate the development of offshore wind energy
		  resources.
	
	
		1.Short titleThis Act may be cited at the
			 Advancing Offshore Wind Production
			 Act.
		2.Offshore
			 meteorological site testing and monitoring projects
			(a)Definition of an
			 offshore meteorological site testing and monitoring projectIn
			 this section, the term offshore meteorological site testing and
			 monitoring project means a project carried out on or in the waters of
			 the Outer Continental Shelf administered by the Department of the Interior to
			 test or monitor weather (including wind, tidal, current, and solar energy)
			 using towers, buoys, or other temporary ocean infrastructure, that—
				(1)causes—
					(A)less than 1 acre
			 of surface or seafloor disruption at the location of each meteorological tower
			 or other device; and
					(B)not more than 5
			 acres of surface or seafloor disruption within the proposed area affected by
			 for the project (including hazards to navigation);
					(2)is decommissioned
			 not more than 5 years after the date of commencement of the project,
			 including—
					(A)removal of towers,
			 buoys, or other temporary ocean infrastructure from the project site;
			 and
					(B)restoration of the
			 project site to approximately the original condition of the site; and
					(3)provides
			 meteorological information obtained by the project to the Secretary of the
			 Interior.
				(b)Offshore
			 meteorological project permitting
				(1)In
			 generalThe Secretary of the Interior shall by regulation require
			 that any applicant seeking to conduct an offshore meteorological site testing
			 and monitoring project on the outer Continental Shelf (as that term is defined
			 in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.)) must obtain
			 a permit and right of way for the project in accordance with this
			 subsection.
				(2)Permit and right
			 of way timeline and conditions
					(A)Deadline for
			 approvalThe Secretary shall decide whether to issue a permit and
			 right of way for an offshore meteorological site testing and monitoring project
			 within 30 days after receiving an application.
					(B)Public comment
			 and consultationDuring the period referred to in subparagraph
			 (A), the Secretary shall—
						(i)provide an
			 opportunity for submission of comments by the public; and
						(ii)consult with the Secretary of Defense, the
			 Commandant of the Coast Guard, and the heads of other Federal, State, and local
			 agencies that would be affected by issuance of the permit and right of
			 way.
						(C)Denial of
			 permit; opportunity to remedy deficienciesIf the application is
			 denied, the Secretary shall provide the applicant—
						(i)in
			 writing, clear and comprehensive reasons why the application was not approved
			 and detailed information concerning any deficiencies in the application;
			 and
						(ii)an
			 opportunity to remedy such deficiencies.
						(c)NEPA
			 exclusionSection 102(2)(C)
			 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) shall
			 not apply with respect to an offshore meteorological site testing and
			 monitoring project.
			(d)Protection of
			 informationThe information provided to the Secretary of the
			 Interior pursuant to subsection (a)(3) shall be treated by the Secretary as
			 proprietary information and protected against disclosure.
			
